Citation Nr: 0010016	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-42 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. §  1151 (West 1991) for additional disability 
resulting from the surgical repair of bilateral hernias. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to June 
1954.  

In 1995, the veteran submitted a claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, claiming 
that he injured his head and neck when he fell out of bed 
while a patient at a Department of Veterans Affairs (VA) 
Medical Center in March 1992.  He also claimed compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability claimed as the result of a bilateral 
hernia repair that occurred in a VA medical center in April 
1993.  The regional office denied both of these claims, and 
the veteran appealed.  

In a decision in August 1997, the Board of Veterans' Appeals 
(the Board) denied entitlement to disability compensation 
benefits for claimed residuals of injuries to the head and 
neck resulting from a fall at the VA medical center when he 
was hospitalized in March 1992.  The Board remanded the 
question of entitlement to disability compensation benefits 
for claimed complications of the surgery for the bilateral 
hernia repair.  

The veteran appealed the Board's denial of benefits to the 
U.S. Court of Appeals for Veterans Claims (the Court).  In 
June 1999, the Court affirmed the Board's denial of 
compensation benefits for claimed injuries to the head and 
neck while the veteran was a patient at a VA hospital in 
March 1992.

The veteran's claims file was returned to the regional office 
pursuant to the Board's remand decision requesting additional 
development for the claim for compensation benefits for the 
claimed complications of the bilateral hernia repair.  In 
January, 2000, the regional office confirmed its previous 
denial of the veteran's claim for disability compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
resulting from bilateral hernia repair at a VA medical 
center.  The case was then returned to the Board for 
appellate consideration solely on this issue.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran does not have any identifiable additional 
disability resulting from the bilateral hernia repair at a VA 
hospital in April 1993.  


CONCLUSION OF LAW

The veteran did not incur additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination at a VA medical facility in April 1993.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he developed 
additional testicular and lower abdominal pain due to the 
bilateral hernia repair at the VA medical facility in April 
1993.  

Background

VA hospital reports show that the veteran underwent a left 
inguinal hernia repair in early April 1993, and a right 
inguinal hernia repair later in April 1993.  Postoperatively, 
he did well.  On May 14, 1993, it was noted that he had no 
complaints since the surgery.  The examiner indicated that 
the incisions had healed well, with no pain, drainage, or 
bulging.  There was slight erythema in the left and right 
incisional areas, but physical examination showed that the 
areas were nontender, had no drainage, and no recurrence of 
the hernias.  Approximately two weeks later, the veteran 
stated that he had no complaints, but that he felt 
"something" sticking out of the scar on the right side.  
There was a slight or small stitch abscess, with part of a 
suture protruding from the lateral aspect of the wound on the 
right side.  This was easily removed.  There was also a small 
amount of purulent discharge from the surgical site on the 
right side.  There was no erythema.  Examination of the left 
repair showed that it was well healed, with no erythema or 
drainage.  He was provided with an antibiotic.  A week later, 
in June 1993, there was no erythema or drainage.  The veteran 
had no complaints.  The veteran was hospitalized in August 
1993 for disability unrelated to the current claim, at which 
time physical examination showed no hernia and two well 
healed inguinal scars.  

In December 1993 and January 1994, the veteran complained of 
pain in the scrotal area.  Physical examination showed no 
signs of a recurrence of the hernias.  In February 1994, he 
again complained of tenderness in the groin area.  Physical 
examination showed bilateral testicular tenderness, without 
apparent return of the hernias.  It was indicated that the 
pain did not appear to be nerve related, and the veteran was 
referred to urology, where there was a questionable finding 
of a hydrocele or varicocele on the left, with no return of 
the hernias.  In March 1994, he complained of some soreness 
in the groin area, with some erectile dysfunction.  Physical 
examination showed some subjective tenderness in the groin 
area, with the prostate being normal and no indication of a 
return of the hernias.  There was a possibility of a left 
varicocele.  

Examination in late March 1994 showed continued complaints of 
testicular and groin pain bilaterally.  The testicular pain 
was considered as possibly secondary to adhesions following 
the hernia repairs, and the veteran was referred to the 
general surgical clinic for clarification.  An April 1994 
examination at the surgical clinic determined that there were 
no abnormalities relating to the surgical repair scars, and 
no signs of a recurrence of the hernias.  Both testes were 
extremely tender to palpation.  It was noted that the veteran 
had been seen previously by urology with several injections 
of a local anesthetic, without relief.  A urology work up had 
shown no abnormalities.  It was felt that the testicular pain 
could possibly be secondary to scar tissue or nerve 
entrapment.  He was referred to the pain clinic.  In May 
1994, the veteran indicated that he was still having some 
pain, although the pain had decreased since the previous 
visit.  He stated that he did not want further surgical 
intervention.  

Records could not be obtained indicating whether the veteran 
attended the pain clinic.  The VA outpatient treatment 
reports show that the veteran was treated for various other 
disabilities in 1994 and 1995.  

In September 1995, a VA physician reviewed the veteran's 
file, and stated that follow-up surgical clinic notes shortly 
after surgery showed that the veteran had had no 
complications.  He gradually developed complaints of pain in 
the scrotal area, but the reviewing physician indicated that 
the surgical staff did not think that adhesions or nerves 
were responsible for the pain.  He was referred to the pain 
clinic.  The reviewing physician expressed the opinion that, 
while the veteran had complaints of pain, there were no 
objective findings, and nothing further could be accomplished 
or identified after the veteran refused further surgical 
exploration.  

In late 1996 and early 1997, the veteran continued to 
complain of pain in the scrotal area.  A November 1996 
physical examination showed what appeared to be a recurrent 
herniation in the left inguinal area.  In December 1996, 
physical examination showed no hernia defect, but some slight 
scrotal fullness.  A possible nerve entrapment or 
epididymitis was suspected, and the veteran was started on 
medication for the epididymitis.  In January 1997, clinical 
tests showed that a blood flow scan was negative.  The 
diagnosis was bilateral hydroceles.  

In March 1997, the veteran was hospitalized for surgical 
repair of the hydroceles.  He continued to complain of pain 
on the left side of the scrotum in the next few months, and 
he was treated for left epididymitis.  

On a VA examination in November 1999, the veteran complained 
of pain in the testicles.  He denied weight loss, urinary 
frequency, or incontinence.  Physical examination showed some 
tenderness in the testicles and the cords.  There was no 
testicular enlargement, and no hydrocele.  The examiner 
reviewed the veteran's claims file, noting the history of 
varicosities and epididymitis in the past.  The examiner 
expressed the opinion that it was likely that these problems 
could have been the precursor to the development of the 
hydroceles, and that even the presence of the hernias could 
have been the cause of the development of the hydroceles.  
Following medical research, the examiner was of the opinion 
that that the hernia repair itself was not the cause of the 
hydroceles.  The examiner indicated that he had researched 
the medical literature in reaching his opinion, but that if 
there was still some disagreement, an evaluation by an 
urologist might be indicated.  

Analysis

When a veteran suffers an injury or aggravation of an injury 
resulting in additional disability to the veteran by reason 
of VA hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation was service connected.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury, 
and not merely coincident therewith.  38 U.S.C.A. § 1151, 38 
C.F.R. § 3.358.  

Initially, the VA outpatient treatment reports for several 
months after the veteran's surgery in April 1993 for 
bilateral hernia repair show no significant complaints 
relating to the groin area, and no surgical complications, 
aside for a minor suture problem which was fixed.  There was 
no indication from the post surgical and outpatient reports 
for several months after the surgery that the veteran had 
incurred any additional disability resulting after the 
surgery.  

In late 1993 and early 1994, the veteran did begin to 
complain of some pain in the testicular and groin area.  
Repeated physical examinations showed complaints of pain, but 
failed to show any recurrence of the hernias, or any 
identifiable physical abnormalities.  It was believed that 
the pain could possibly be due to adhesions or nerve 
entrapment, but no definite diagnosis was made in this 
regard.  The VA physician reviewing the veteran's records in 
September 1995 was of the opinion that, after reviewing the 
outpatient treatment reports, the veteran's physicians had 
ruled out the possibility of nerve entrapment or adhesions.  
The VA physician in September 1995 indicated that his review 
of the records showed that there were no objective findings 
indicative of an additional, identifiable disability 
resulting from the veteran's surgery.  

In early 1994, there were 1 or 2 notations that the veteran 
may have developed a hydrocele.  Subsequent physical and 
clinical studies in early 1997 resulted in the diagnosis of 
bilateral hydrocele, and surgical repair was undertaken in 
March 1997.  After reviewing the veteran's various records, a 
VA physician in 1999 expressed the opinion that the 
hydroceles were not etiologically related to the surgical 
repair of the veteran's hernias, but rather to other 
disabilities, including the hernias which had required the 
surgical repair.  

In summary, the immediate post surgical records fail to 
demonstrate any identifiable complications of the hernia 
surgery demonstrating any additional disability.  Complaints 
of pain in the groin area several months later were not 
indicative of any identifiable, additional disability, or 
related to the veteran's surgery at the VA medical facility 
in April 1993.  The veteran did develop hydroceles, for which 
further surgical intervention was necessary, but a VA 
examiner expressed the opinion that such hydroceles were not 
etiologically related to the veteran's surgery in April 1993.  
The veteran did develop epididymitis, but, again, there is no 
medical indication that the epididymitis was etiologically 
related to the surgical hernia repairs in April 1993.  The 
veteran has not introduced any medical opinion that he 
incurred any additional disability as the result of his 
surgeries in April 1993.

The present record shows that the issue of additional 
disability following the 1993 surgery has been given 
extensive medical attention.  Contrary to the non-medical 
opinion of the veteran, the medical reviews uniformly fail to 
demonstrate that there is any identifiable additional 
disability which resulted from the veteran's surgery and 
treatment for hernias while he was hospitalized in April 
1993.  It has not been shown that any additional disability 
that was present after the surgery in April 1993 is actually 
the result of such treatment and surgery, as opposed to being 
merely coincident therewith.  38 C.F.R. § 3.358.  The medical 
evidence is not in disagreement and therefore, further 
investigation or examination is not indicated by the present 
record. 


ORDER

Entitlement to disability compensation for residuals of 
bilateral hernia repairs while the veteran was hospitalized 
at a VA medical facility under 38 U.S.C.A. § 1151 is not 
established.  The benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

